         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 1 of 10 Page ID #:1




 1   Robert F. Brennan, Esq. [S.B. #132449]
     LAW OFFICES OF ROBERT F. BRENNAN, A P.C.
 2   2103 Montrose Ave., Suite D
     Montrose, Ca. 91020
 3   Phone [818] 249-5291
     FAX [818] 249-4329
 4   Email: rbrennan@brennanlaw.com
 5   Attorney for: Plaintiff: Gregory S. Miller
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
     GREGORY S. MILLER, an Individual, )
10                                       )        Case No.: 2:21-cv-5737
                                         )
11         Plaintiff,                    )
                                         )        COMPLAINT FOR DAMAGES:
12         vs.                           )
                                         )
13   TESLA ENERGY OPERATIONS, INC, )              1. FAIR CREDIT REPORTING ACT.
     a business entity, form unknown;    )        2. ROSENTHAL FAIR DEBT
14   EQUIFAX INFORMATION                 )           COLLECTION PRACTICES ACT
     SERVICES LLC, is a business entity, )        3. CALIFORNIA CONSUMER
15   form unknown, and DOES 1-10,        )           CREDIT REPORTING AGENCIES
     Inclusive,                          )           ACT.
16                                       )
           Defendants.                   )
17                                       )
                                         )
18                                       )        JURY TRIAL DEMANDED.
                                         )
19                                       )
20
     Plaintiff alleges:
21
            1. Plaintiff GREGORY S. MILLER (“Plaintiff”) is a resident of San Diego
22
     County, State of California.
23
            2. Defendants EQUIFAX INFORMATION SERVICES LLC
24
     (“EQUIFAX”), is a business entity, form unknown, doing business in the State of
25
     California as a credit bureau which receives negative credit information about
26
     consumers and which then publishes such information in credit reports available to
27
     its subscribers. TESLA ENERGY OPERATIONS, INC (“TESLA”) is a company,
28
29
                                           1 DAMAGES
                                 COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 2 of 10 Page ID #:2




 1   which among other activities, reports allegedly delinquent debts to credit bureaus
 2   and is a “furnisher” under the Fair Credit Reporting Act.
 3         3. Defendants DOES 1-10 are individuals and business entities, form
 4   unknown, doing business in the State of California as credit reporting agencies,
 5   debt collection agencies, creditors or other persons or entities which engage in
 6   credit reporting and/or debt collection. DOES 1-10, Inclusive, includes individuals
 7   or business entities doing business in the State of California as credit reporting
 8   agencies, debt collectors and/or creditors who have refused to delete accounts of
 9   plaintiff that were procured through identity theft, mixed file or other manner of
10   recording an inaccurate credit account, even after plaintiff has notified them of the
11   false or inaccurate derogatory, and also who have reported such accounts as
12   derogatory credit references to credit reporting agencies.
13         4. Plaintiff does not know the true names and capacities, whether corporate,
14   partnership, associate, individual or otherwise of Defendants sued herein as Does 1
15   through 10, inclusive. Plaintiff is informed and believes and on that basis alleges
16   that Defendants Does 1 through 10, inclusive, are in some manner responsible for
17   the acts, occurrences and transactions as officers, directors or managing agents of
18   Defendants or as its agents, servants, employees and/or joint venturers and as set
19   forth in this complaint, and that each of them are legally liable to Plaintiff, as set
20   forth below and herein:
21         a) Said Officers, directors or managing agents of Defendants personally
22   acted willfully with respect to the matters alleged in this complaint;
23         b) Said officers, directors or managing agents of Defendants personally
24   authorized, approved of, adopted and/or ratified the acts alleged herein or the
25   agents, servants, employees and/or joint venturers of Defendants did so act;
26         c) Said officers, directors or managing agents of Defendants personally
27   participated in the acts alleged herein of Defendants;
28
29
                                            2 DAMAGES
                                  COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 3 of 10 Page ID #:3




 1         d) Said Officers, directors or managing agents of Defendants personally had
 2   close supervision of their agents, servants, employees and/or joint venturers of
 3   Defendants;
 4         e) Said Officers, directors or managing agents of Defendants personally
 5   were familiar with the facts regarding the matters alleged herein;
 6         f) Said Officers, directors or managing agents of Defendants personally
 7   failed to investigate the circumstances appertaining to the acts alleged herein.
 8   They also failed and refused to repudiate the herein alleged actions and failed to
 9   redress the harm done to Plaintiff. Further, said Officers, directors, or managing
10   agents of Defendants failed and refused to punish or discharge the said agents,
11   servants, employees and/or joint venturers of Defendants, even after learning of the
12   acts of the agents, servants, employees and/or joint venturers of Defendants.
13   Plaintiff will seek leave to amend this complaint to set forth the true names and
14   capacities of said fictitiously named Defendants as enumerated above, together
15   with appropriate charging allegations, when learned.
16         5. Plaintiff is informed and believes, and thereon alleges that at all relevant
17   times herein each Defendant, whether actually or fictitiously named, was the
18   principal, joint venturer, agent, servant or employee of each other Defendant, and
19   in acting as such within the course, scope and authority of such relationship, took
20   some part in the acts and omissions hereinafter set forth, by reason of which each
21   Defendant is liable to Plaintiff for the relief prayed for in this complaint, and any
22   future amended complaint. Further, Plaintiff alleges that each act alleged herein,
23   whether by a named Defendants or fictitiously named Defendants or otherwise,
24   was expressly authorized or ratified by each and every other Defendant herein,
25   whether named or fictitiously named.
26
27
28
29
                                            3 DAMAGES
                                  COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 4 of 10 Page ID #:4




 1                               FIRST CAUSE OF ACTION
 2             [VIOLATION OF THE FAIR CREDIT REPORTING ACT
 3                             AGAINST ALL DEFENDANTS]
 4          6. Plaintiff re-alleges and incorporates all preceding paragraphs as though
 5   set forth in full in this cause of action.
 6          7. Plaintiff is a consumer as this term is defined by 15 U.S.C. Sec. 1681a(c)
 7   of the Fair Credit Reporting Act. All defendants are “furnishers” as defined by 15
 8   U.S.C. 1681s-2 of the Fair Credit Reporting Act, except, EQUIFAX defendant
 9   who is a “consumer reporting agency” as that term is defined in 15 U.S.C. Section
10   1681a (f).
11          8. On or about December 1, 2015, Plaintiff signed an agreement to have
12   solar panels installed on his home in Chula Vista, California. The terms of this
13   agreement were under a “Power Purchase Agreement” (PPA), where Plaintiff did
14   not own any of the equipment, instead, paid Solar City (now TESLA) for energy
15   produced from the panels at a pre-arranged rate per Kilowatt Hour, similar to the
16   electric company. This was not a loan or a lease. Plaintiff chose this type of
17   arrangement to ensure that the solar system would not reflect on his debt-to-
18   income ratio, or report on his credit report.
19          9. On or about late in March 2021, Plaintiff discovered that TESLA was
20   reporting his account to EQUIFAX when he was attempting to refinance his home.
21   With the TESLA debt appearing on his credit report Plaintiff did not qualify for the
22   refinancing of his home. It took weeks of explaining to the mortgage company
23   underwriter before they finally approved his loan. During that period his interest
24   rate went up 1/8 of a point more than he had originally negotiated, which was
25   2.625% but instead, he had to settle for 2.75%, and even then this required work
26   from multiple people to get approved. Plaintiff’s wife has been extremely upset
27   over this TESLA situation since Plaintiff had promised her that getting the PPA
28
29
                                             4 DAMAGES
                                   COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 5 of 10 Page ID #:5




 1   would never affect their financial stability.
 2           10. On or about April 14, 2021, Plaintiff sent a dispute letter to EQUIFAX
 3   disputing the TESLA account with the high credit amount of $36,248, first
 4   detected by Plaintiff in late March 2021, as inaccurate and requested that the
 5   TESLA account be removed from his credit report.
 6           11. On or about May 15, 2021, EQUIFAX replied to Plaintiff’s dispute letter
 7   in a report with Confirmation #1114543835. Their investigation results were that
 8   they verified that the TESLA account was correctly appearing on Plaintiff’s credit
 9   report and the account would remain on his credit report.
10           12. This has damaged Plaintiff in many ways, starting with a) the
11   refinancing of his home; b) Plaintiff had to pay in cash for a large purchase that he
12   was planning to finance, and c) this has jeopardized his ability to finance a vehicle
13   for his wife who will be going back to work soon and needs reliable transportation.
14   This has been a dreadful and traumatic experience for Plaintiff as he was forced to
15   use savings to make large purchases that he had planned on financing for over a
16   year.
17           13. To say that this has caused much stress for Plaintiff and his wife is an
18   understatement. Plaintiff has used savings for purchases that he never planned for.
19   Plaintiff always made sure to maintain a high credit score, to avoid these types of
20   problems. Plaintiff experienced humiliation in dealing with the mortgage company
21   and begging for a loan that Plaintiff should have easily qualified for. The lack of
22   sleep since this has happened and dealing which Plaintiff's wife who feels it is
23   Plaintiff’s fault for agreeing to the PPA in the first place. Extreme frustration of not
24   being able to resolve this on his own and not knowing if or when he will be able to
25   purchase a vehicle for his wife. This unwarranted debt appearing on his EQUIFAX
26   credit report has caused Plaintiff extreme embarrassment, and lack of sleep not to
27   mention the higher monthly mortgage every month, and the fact that he was forced
28
29
                                            5 DAMAGES
                                  COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 6 of 10 Page ID #:6




 1   to pay cash for something he should have been able to finance.
 2         14. On information and belief, EQUIFAX sent dispute notices to TESLA
 3   thereby activating TESLA’S obligations to Plaintiff under the Fair Credit
 4   Reporting Act.
 5         15. Plaintiff complied with all requests of each of the Defendants to provide
 6   information in order to have the erroneous marks removed from his credit profile.
 7   Despite the insistence of Plaintiff, the Defendants, and each of them, failed to
 8   correct the errors and failed to undertake sufficient investigations upon being
 9   notified of the errors.
10         16. Within the past several years, Defendants, and each of them, willfully
11   violated the provisions of the Fair Credit Reporting Act in at least the following
12   respects:
13         a. By willfully and negligently failing, in the preparation of the consumer
14   report concerning Plaintiff, to follow reasonable procedures to assure maximum
15   possible accuracy of the information in the report;
16         b. By willfully and negligently failing to correct, after receiving ample
17   notice, information about the Plaintiff which defendants knew, or should have
18   known, was incomplete and/or inaccurate;
19         c. By willfully and negligently failing to correct and/or delete the
20   incomplete and inaccurate information in Plaintiff’s file after conducting an
21   investigation;
22         d. By willfully and negligently failing to conduct a reasonable investigation
23   of Plaintiff’s complaints, and by willfully and negligently failing to implement
24   corrective actions once the outcome of such investigations were known, or should
25   have been known, to the defendants; and,
26         e. By willfully and negligently failing to provide subsequent users of the
27   report with the Plaintiff’s statement of dispute or a summary thereof.
28
29
                                           6 DAMAGES
                                 COMPLAINT FOR
30
31
           Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 7 of 10 Page ID #:7




 1          17. As a proximate result of the actions of the Defendants, and each of
 2   them, Plaintiff has been damaged in an amount which will be proven at the time of
 3   trial. Plaintiff spent hours researching and evaluating the contracts for his solar
 4   system very specifically so that it would not be considered an “owned system”
 5   where he would carry any debt. When the TESLA account hit his credit report
 6   years after the contract was signed, it was very disturbing and surprising causing
 7   Plaintiff undue stress, humiliation, loss of sleep, and having to pay a higher
 8   monthly mortgage payment every month. Specifically, Plaintiff has been damaged
 9   by the improper reporting of total outstanding debts, and debt-to-income ratios,
10   affecting his financial wellbeing. As provided under the cited law, Plaintiff is
11   entitled to actual damages, pain and suffering, punitive damages, penalties, costs,
12   and attorney fees.
13          18. Plaintiff alleges that defendants, and each of them, have willfully
14   violated FCRA with respect to Plaintiff and towards others similarly situated.
15   Specifically, defendants deliberately have inefficient procedures for correcting
16   their credit files, because having adequate and reasonable procedures would cost
17   more, and because they know that a certain number of consumers will either be
18   intimidated or too frustrated to continuously fight back against the constant
19   onslaught of collection activities for invalid debts. Defendants, and each of them,
20   know that a certain number of consumers would rather pay than fight, even if the
21   debt is not actually owed. These defendants know that their systems intimidate
22   consumers so they’ll pay debts even if not valid or not completely valid. These
23   facts were not disclosed to Plaintiff and are not disclosed to the borrowing public
24   at large.
25   ///
26   ///
27   ///
28
29
                                           7 DAMAGES
                                 COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 8 of 10 Page ID #:8




 1                              SECOND CAUSE OF ACTION
 2               VIOLATION OF THE CALIFORNIA CONSUMER CREDIT
 3                      REPORTING AGENCIES ACT AGAINST
 4                              TESLA AND DOES 1-10, INCLUSIVE.
 5         19. Plaintiff incorporates all preceding paragraphs as though alleged in full
 6   in this cause of action.
 7         20. Within two years prior to the filing of the complaint in this action,
 8   defendants TESLA and DOES 1-10, Inclusive, both willfully and negligently
 9   violated the California Consumer Credit Reporting Agencies Act in at least the
10   following ways:
11         21. By willfully and negligently furnishing to credit reporting agencies
12   information about the Plaintiff, which Defendants TESLA and DOES 1-10,
13   Inclusive knew, or should have known, was incomplete or inaccurate.
14         22. Each of the Defendants TESLA and DOES 1-10, Inclusive willfully and
15   negligently failed in their obligations to reinvestigate and correct the derogatory
16   marks in Plaintiff’s credit reports. Plaintiff alleges that each of the Defendants
17   TESLA and DOES 1-10, Inclusive’s policies and practices hinder and obstruct
18   adequate and meaningful reinvestigations and that each defendant knows of this
19   effect of its policies and practices.
20         23. As a proximate result of the willful and negligent actions of the
21   Defendants TESLA and DOES 1-10, Inclusive, and each of them, Plaintiff has
22   suffered both general and special damages in an amount which will be proven at
23   time of trial. Plaintiff spent hours researching and evaluating the contracts for his
24   solar system very specifically so that it would not be considered an “owned
25   system” where he would carry any debt. When the TESLA account hit his credit
26   report years after the contract was signed, Plaintiff was devastated. Specifically,
27   Plaintiff has been damaged by the improper reporting of total outstanding debts,
28
29
                                            8 DAMAGES
                                  COMPLAINT FOR
30
31
         Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 9 of 10 Page ID #:9




 1   and debt-to-income ratios, affecting his financial wellbeing. As provided under the
 2   cited laws, Plaintiff is entitled to actual damages, loss of wages, damage to credit
 3   reputation, pain and suffering, costs, and attorney fees. Plaintiff is also entitled to
 4   punitive damages and statutory penalties for willful violations of the California
 5   Consumer Credit Reporting Agencies Act.
 6
 7                                 THIRD CAUSE OF ACTION
 8        VIOLATION OF THE CALIFORNIA FAIR DEBT COLLECTION
 9           PRACTICES ACT VS. TESLA AND DOES 1-10, INCLUSIVE
10         24. Plaintiff incorporates all preceding paragraphs as though set forth in full
11   in this cause of action.
12         25. Under Cal. Civ. Code Section 1788.2, “debt collector” includes “any
13   person who, in the ordinary course of business, regularly, on behalf of himself or
14   herself or others, engages in debt collection.” Under this definition, TESLA and
15   DOES 1-10, Inclusive, all qualify as “debt collectors”.
16         26. Under Cal. Civ. Code Section 1788.17, the requirements and
17   prohibitions of the federal Fair Debt Collection Practices Act are incorporated into
18   the California Fair Debt Collection Practices Act. TESLA and DOES 1-10,
19   Inclusive, all engaged in conduct proscribed by 15 U.S.C. Section 1692e and
20   Section 1692f, as follows:
21         a.15 USC 1692e (2): making false representations concerning the character,
22   amount or legal status of any debt;
23         b. 15 USC 1692e (5): making threats to take legal action that cannot legally
24   be taken;
25         c. 15 USC 1692e (8): communicating to any person credit information which
26   is known or which should be known to be false;
27         d. 15 USC 1692f (1): attempting to collect an amount not authorized by the
28
29
                                            9 DAMAGES
                                  COMPLAINT FOR
30
31
        Case 2:21-cv-05737 Document 1 Filed 07/15/21 Page 10 of 10 Page ID #:10




 1   agreement creating the debt or permitted by law;
 2         e. The above-referenced sections of FDCPA is not intended to be exhaustive,
 3   and the Plaintiff reserves the right to plead additional violations of FDCPA as facts
 4   become known.
 5         27. As a result of these violations of the California Fair Debt Collection
 6   Practices Act by TESLA and DOES 1-10, Inclusive, Plaintiff has suffered general
 7   and special damages according to proof, and is entitled to a statutory penalty for
 8   each separate violation of California’s Act, as well as punitive damages against
 9   these Defendants for conduct amounting to oppression and malice under California
10   law. In addition, Plaintiff is entitled to attorney’s fees, costs, and expenses.
11
12
13         WHEREFORE, Plaintiff prays for judgment as follows:
14         1. For general and special damages according to proof at trial;
15         2. For statutory penalties for each separate statutory violation where
16             allowed by statute;
17         3. For punitive damages against defendants according to proof at trial and
18   using the applicable punitive damages standards from the involved statutes;
19         4. For attorney’s fees where authorized by statute or law;
20         5. For costs of suit;
21         6. For such other relief as the court deems just and proper.
22         PLAINTIFF DEMANDS A JURY TRIAL
23
24   Dated: July 15, 2021          LAW OFFICES OF ROBERT F. BRENNAN, P.C.
25
                                             By: /s/ Robert F. Brennan________
26                                                 Robert F. Brennan
27                                                  Attorneys for Plaintiff

28
29
                                   COMPLAINT 10
                                             FOR DAMAGES
30
31
